Exhibit 10.5

SECOND AMENDMENT TO

BJ SERVICES COMPANY 2003 INCENTIVE PLAN

WHEREAS, BJ Services Company (the “Company”) has heretofore adopted the BJ
Services Company 2003 Incentive Plan (the “Plan”);

WHEREAS, the Plan has heretofore been amended by one amendment adopted on
July 28, 2005; and

WHEREAS, the Company desires to amend the Plan in certain additional respects;

NOW THEREFORE, the Plan shall be amended as follows, effective for Awards made
on or after November 15, 2006:

The definition of the term “retirement” in Article I, Section 2 of the Plan is
hereby amended to read in its entirety as follows:

“‘Retirement’ shall mean (i) the termination of an Employee’s Employment with
the Company, or its Affiliates, on or after an Employee reaches age 60 (provided
that without limiting any powers conferred on the Committee or the Board under
the Plan, Awards granted to such persons may be subject to forfeiture upon
conditions imposed by the Committee in its discretion) or (ii) the termination
of service of a Non-Employee Director following a period of service on the Board
of at least three years, in each case for reasons other than death, Disability
or Cause.’”